         Case 1:18-cv-10364-LGS Document 387 Filed 04/24/20 Page 1 of 8



                                         April 24, 2020

VIA ECF

The Honorable Lorna G. Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Allianz Global Investors GmbH, et al. v. Bank of America Corporation, et al., 1:18-cv-10364

Dear Judge Schofield:

We write to advise the Court that all Parties in this action have agreed to a Stipulation and
[Proposed] Amended Order of Confidentiality (“Protective Order”). As stated in the Parties’
March 26, 2020 letter, Plaintiffs are seeking to amend the Protective Order to increase efficiency
for both sides given there are overlapping plaintiffs, defendants, and counsel involved here and
in an FX action in England. Dkt. 361. The Parties have conferred and agreed to the Proposed
Amended Protective Order, which is enclosed in clean and redline form for the Court’s
convenience. The Parties respectfully request that the Court “so order” the Proposed Amended
Protective Order.

Respectfully submitted,

QUINN EMANUEL URQUHART & SULLIVAN, LLP

By: /s/ Daniel L. Brockett
Daniel L. Brockett
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Fax: (212) 849-7100
danbrockett@quinnemanuel.com

Jeremy D. Andersen (pro hac vice)
Chris R. Barker (pro hac vice)
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Fax: (213) 443-3100
jeremyandersen@quinnemanuel.com
chrisbarker@quinnemanuel.com

Counsel for Plaintiffs
        Case 1:18-cv-10364-LGS Document 387 Filed 04/24/20 Page 2 of 8




SHEARMAN & STERLING LLP                                  ALLEN & OVERY LLP

By: /s/ Jeffrey J. Resetarits                            By: /s/ Laura R. Hall
Adam S. Hakki                                            David C. Esseks
Richard F. Schwed                                        Laura R. Hall
Jeffrey J. Resetarits                                    Rebecca Delfiner
599 Lexington Avenue                                     1221 Avenue of the Americas
New York, New York 10022                                 New York, New York 10020
Telephone: (212) 848-4000                                Telephone: (212) 610-6300
ahakki@shearman.com                                      david.esseks@allenovery.com
rschwed@shearman.com                                     laura.hall@allenovery.com
jeffrey.resetarits@shearman.com                          rebecca.delfiner@allenovery.com

Attorneys for Defendants Bank of America                 PATTERSON BELKNAP WEBB & TYLER
Corporation, Bank of America, N.A. and Merrill           LLP
Lynch, Pierce, Fenner & Smith Incorporated
                                                         By: /s/ Alejandro H. Cruz
                                                         Joshua A. Goldberg
                                                         Alejandro H. Cruz
                                                         Camille L. Fletcher
                                                         1133 Avenue of the Americas
                                                         New York, NY 10036
                                                         (212) 336-2000
                                                         jgoldberg@pbwt.com
                                                         acruz@pbwt.com
                                                         cfletcher@pbwt.com

                                                         Attorneys for Defendants BNP Paribas Group,
                                                         BNP Paribas USA, Inc., BNP Paribas S.A. and
                                                         BNP Paribas Securities Corp.1




1
       Allen & Overy LLP does not represent Defendants BNP Paribas Group, BNP Paribas USA, Inc., BNP
       Paribas S.A. and BNP Paribas Securities Corp. with respect to claims by Claimants affiliated with
       BlackRock, Inc.



                                                     2
        Case 1:18-cv-10364-LGS Document 387 Filed 04/24/20 Page 3 of 8



SULLIVAN & CROMWELL LLP                          COVINGTON & BURLING LLP

By: /s/ Matthew A. Schwartz                      By: /s/ Andrew A. Ruffino
Matthew A. Schwartz                              Andrew A. Ruffino
Matthew A. Peller                                620 Eighth Avenue
Jacob B. Lieberman                               New York, New York 10018
125 Broad Street                                 Telephone: (212) 841-1000
New York, New York 10004                         aruffino@cov.com
Telephone: (212) 558-4000
schwartzmatthew@sullcrom.com                     Andrew D. Lazerow
pellerm@sullcrom.com                             850 Tenth Street, N.W.
liebermanj@sullcrom.com                          Washington, D.C. 20001
                                                 Telephone: (202) 662-6000
                                                 alazerow@cov.com

Attorneys for Defendant Barclays Bank PLC,       Attorneys for Defendants Citigroup Inc.,
Barclays PLC and Barclays Capital Inc.           Citibank, N.A., and Citigroup Global
                                                 Markets Inc.


CAHILL GORDON & REINDEL LLP                      LATHAM & WATKINS LLP

By: /s/ David G. Januszewski                     By: /s/ Joseph Serino, Jr.
David G. Januszewski                             Joseph Serino, Jr.
Herbert S. Washer                                885 Third Avenue
Elai E. Katz                                     New York, New York 10022
Jason M. Hall                                    Telephone: (212) 906-1717
Sheila C. Ramesh                                 joseph.serino@lw.com
Miles Wiley
80 Pine Street                                   KING & SPALDING LLP
New York, New York 10005
Telephone: (212) 701-3000                        By: /s/ G. Patrick Montgomery
djanuszewski@cahill.com                          G. Patrick Montgomery (admitted pro hac
hwasher@cahill.com                               vice)
ekatz@cahill.com                                 1700 Pennsylvania Ave., NW
jhall@cahill.com                                 Washington, DC 20006
sramesh@cahill.com                               Telephone: (202) 626-5444
mwiley@cahill.com                                pmontgomery@kslaw.com

Attorneys for Defendants Credit Suisse AG        Attorneys for Defendants Deutsche Bank AG
and Credit Suisse Securities (USA) LLC           and Deutsche Bank Securities Inc.




                                             3
        Case 1:18-cv-10364-LGS Document 387 Filed 04/24/20 Page 4 of 8



CLEARY GOTTLIEB STEEN &                     LOCKE LORD LLP
HAMILTON LLP

By: /s/ Rishi Zutshi                        By: /s/ J. Matthew Goodin
Thomas J. Moloney                           Gregory T. Casamento
Rishi Zutshi                                3 World Financial Center
One Liberty Plaza                           New York, New York 10281
New York, New York 10006                    Telephone: (212) 812-8325
Telephone: (212) 225-2000                   gcasamento@lockelord.com
tmoloney@cgsh.com
rzutshi@cgsh.com                            Roger B. Cowie
                                            2200 Ross Avenue, Suite 2800
Attorneys for Defendants The Goldman        Dallas, TX 75201
Sachs Group, Inc. and Goldman Sachs &       Telephone: (214) 740-8000
Co. LLC                                     rcowie@lockelord.com

                                            J. Matthew Goodin
                                            Julia C. Webb
                                            111 South Wacker Drive
                                            Chicago, IL 60606
                                            Telephone: (312) 443-0700
                                            jmgoodin@lockelord.com
                                            jwebb@lockelord.com

                                            Attorneys for Defendants HSBC Bank plc,
                                            HSBC North America Holdings, Inc., HSBC
                                            Bank USA, N.A., and HSBC Securities (USA)
                                            Inc.




                                        4
         Case 1:18-cv-10364-LGS Document 387 Filed 04/24/20 Page 5 of 8



SKADDEN, ARPS, SLATE,                                  PAUL, WEISS, RIFKIND, WHARTON &
 MEAGHER & FLOM LLP                                    GARRISON LLP

By: /s/ Boris Bershteyn                                By: /s/ Andrew C. Finch
Boris Bershteyn                                        Kenneth A. Gallo
Peter S. Julian                                        Michael E. Gertzman
Tansy Woan                                             Andrew C. Finch
One Manhattan West                                     Anand Sithian
New York, New York 10001                               1285 Avenue of the Americas
Telephone: (212) 735-3000                              New York, New York 10019
boris.bershteyn@skadden.com                            Telephone: (212) 373-3000
peter.julian@skadden.com                               kgallo@paulweiss.com
tansy.woan@skadden.com                                 mgertzman@paulweiss.com
                                                       afinch@paulweiss.com
Gretchen Wolf (admitted pro hac vice)                  asithian@paulweiss.com
155 N. Wacker Dr., Suite 2700
Chicago, Illinois 60606                                Attorneys for Defendant MUFG Bank, Ltd.
Telephone: (312) 407-0956
gretchen.wolf@skadden.com

Paul M. Kerlin (admitted pro hac vice)
1440 New York Avenue N.W.
Washington, DC 20005
Telephone: (202) 371-7000
paul.kerlin@skadden.com

DONTZIN NAGY & FLEISSIG LLP

By: /s/ Tibor L. Nagy, Jr.
Tibor L. Nagy, Jr.
Anuja Thatte
Jason A. Kolbe
980 Madison Avenue
New York, NY 10075
212-717-2900
tibor@dnfllp.com
athatte@dnfllp.com
jkolbe@dnfllp.com

Attorneys for Defendants JPMorgan Chase &
Co., JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC2

2
       Skadden, Arps, Slate, Meagher & Flom LLP does not represent JPMorgan Chase & Co., JPMorgan Chase
       Bank, N.A. and J.P. Morgan Securities LLC with respect to claims by BlackRock, Inc. or BlackRock-
       related entities listed in Appendix C of the complaint.



                                                   5
        Case 1:18-cv-10364-LGS Document 387 Filed 04/24/20 Page 6 of 8



WACHTELL, LIPTON, ROSEN & KATZ                 MOORE AND VAN ALLEN PLLC

By: /s/ Jonathan Moses                         By: /s/ James P. McLoughlin, Jr.
Jonathan Moses                                 James P. McLoughlin, Jr.
51 West 52nd Street                            Mark A. Nebrig
New York, New York 10019                       Joshua D. Lanning
Telephone: (212) 403-1000                      100 N. Tryon Street, Suite 4700
                                               Charlotte, North Carolina 28202
                                               Telephone: (704) 331-1000
                                               jimmcloughlin@mvalaw.com
                                               marknebrig@mvalaw.com
                                               joshlanning@mvalaw.com

Attorneys for Defendants Morgan Stanley,       Attorneys for Defendants The Royal Bank of
Morgan Stanley & Co., LLC, and Morgan          Canada and RBC Capital Markets, LLC
Stanley & Co. International PLC




                                           6
        Case 1:18-cv-10364-LGS Document 387 Filed 04/24/20 Page 7 of 8



DAVIS POLK & WARDWELL LLP                                 LINKLATERS LLP

By:/s/ Paul S. Mishkin                                    By: /s/ James R. Warnot, Jr.
Paul S. Mishkin                                           James R. Warnot, Jr.
Adam G. Mehes                                             Patrick C. Ashby
Maude Paquin                                              Nicole E. Jerry
450 Lexington Avenue                                      1345 Avenue of the Americas
New York, New York 10017                                  New York, New York 10105
Telephone: (212) 450-4000                                 Telephone: (212) 903-9000
paul.mishkin@davispolk.com                                james.warnot@linklaters.com
adam.mehes@davispolk.com                                  patrick.ashby@linklaters.com
maude.paquin@davispolk.com                                nicole.jerry@linklaters.com
                                                          Adam S. Lurie
Attorneys for Defendants The Royal Bank of
                                                          601 13th St. NW
Scotland plc and NatWest Markets Securities
                                                          Suite 400
Inc.
                                                          Washington, DC 20005
                                                          Telephone : (202) 654-9227
                                                          adam.lurie@linklaters.com


                                                          MAYER BROWN LLP
                                                          By: /s/ Andrew J. Calica
                                                          Steven Wolowitz
                                                          Henninger S. Bullock
                                                          Andrew J. Calica
                                                          Victoria D. Whitney
                                                          1221 Avenue of the Americas
                                                          New York, New York 10020-1001
                                                          Telephone: (212) 506-2500
                                                          swolowitz@mayerbrown.com
                                                          hbullock@mayerbrown.com
                                                          acalica@mayerbrown.com
                                                          vwhitney@mayerbrown.com
                                                          Attorneys for Defendants Société Générale S.A.
                                                          and SG Americas Securities, LLC 3




3
       Linklaters LLP does not represent Société Générale or SG Americas Securities, LLC with respect to claims
       by BlackRock, Inc. or the BlackRock-related entities listed in Appendix C of the Complaint.



                                                      7
        Case 1:18-cv-10364-LGS Document 387 Filed 04/24/20 Page 8 of 8



HOGAN LOVELLS US LLP                                     GIBSON, DUNN & CRUTCHER LLP

By: /s/ Marc Gottridge                                   By: /s/ Eric J. Stock
Marc Gottridge                                           Eric J. Stock
Lisa Fried                                               200 Park Avenue, 48th Floor
Benjamin Fleming                                         New York, New York 10166
Charles Barrera Moore                                    Telephone: (212) 351-4000
390 Madison Avenue                                       estock@gibsondunn.com
New York, New York 10017
Telephone: (212) 918-3000                                D. Jarrett Arp (admitted pro hac vice)
lisa.fried@hoganlovells.com                              Melanie L. Katsur (admitted pro hac vice)
marc.gottridge@hoganlovells.com                          Amy Feagles (admitted pro hac vice)
benjamin.fleming@hoganlovells.com                        1050 Connecticut Avenue, N.W.
charles.moore@hoganlovells.com                           Washington, D.C. 20036
                                                         Telephone: (202) 955-8500
                                                         jarp@gibsondunn.com
EVERSHEDS SUTHERLAND LLP                                 mkatsur@gibsondunn.com
                                                         afeagles@gibsondunn.com
By: /s/ Lewis S. Wiener
Lewis S. Wiener                                          Attorneys for Defendants UBS AG and UBS
Ronald W. Zdrojeski                                      Securities, LLC
Meghana D. Shah
1114 Avenue of the Americas, 40th Floor
New York, New York 10036
Telephone: (212) 389-5000
lewiswiener@eversheds-sutherland.com
ronzdrojeski@eversheds-sutherland.com
meghanashah@eversheds-sutherland.com

Attorneys for Defendant Standard Chartered
Bank4




4
       Eversheds Sutherland (US) LLP only represents Standard Chartered Bank with respect to claims by Allianz
       Plaintiffs, Brevan Howard Plaintiffs, CalSTRS, Norges, and PIMCO Plaintiffs, as defined in the Second
       Amended Complaint.



                                                     8
